DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 7/21/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 9,710,755 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1, 7, 13 and 17 are considered allowable since when reading the claims in light of the specification, as per MPEP § 2111.01, none of the references of record either alone or in combination fairly disclose or suggest the combination of limitations specified in the independent claims, including at least:
Claims 1 and 7:
“for each record in a set of distinct records in a database system: 
inputting a training feature vector associated with the record into a machine learning algorithm, the training feature vector associated with the record comprising a list of characteristics of the record; and 
inputting a cost vector associated with the record into the machine learning algorithm, the cost vector associated with the record configured to train the machine learning algorithm to reduce a probability of a false negative prediction for the record; 
iteratively operating the machine learning algorithm on each record in the set of distinct records to train the machine learning algorithm to create a predictive model;
for each record of the set of distinct records: 
using the predictive model to calculate a probability of the record being accessed; 
when the probability of the record being accessed, as calculated, is greater than a threshold value, placing the record in a first database cluster H; and 
when the probability of the record being accessed, as calculated, is not greater than the threshold value, placing the record in a second database cluster L”.
Claims 13 and 17:
“receiving, from a requesting party, a request to analyze a probability that a record of a database will be requested within a predetermined time period; 
retrieving a feature vector corresponding to the record; 
calculating a prediction of the probability that the record will be requested within the predetermined time period, the prediction being based on the predictive model used in conjunction with the feature vector; 
when the prediction of the probability is greater than a threshold value, placing the record in a first database cluster H; 
when the prediction of the probability is greater than the threshold value, placing the record in a second database cluster L”.
The closest prior art of record, Bhatnagar et al (US PG Pub. 2012/0254080), teaches extracting a plurality of records from logs having a request and timestamp for developing patterns. The records are grouped and sorted and using a Markov model to show probabilities of transitions.
However, the examiner has found that the distinct feature of the applicant's claimed invention over the prior art is the explicit claiming of the aforementioned limitations as specified in independent claims 1, 7, 13 and 17 in combination with all the other limitations recited therein.
When taken in context the claims as a whole were not uncovered in the prior art i.e., dependent claims 2-6, 8-12, 14-16, 18-20 are allowed as they depend upon an allowable independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A SITIRICHE whose telephone number is (571)270-1316.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on (571) 272-9767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LUIS A SITIRICHE/Primary Examiner, Art Unit 2126